Motion by appellant for a writ of coram nobis to vacate a decision and order of this court, dated May 30, 1989, which affirmed six judgments of the Supreme Court, Queens County (Chetta, J.), all rendered November 20, 1987, convicting him of criminal possession of stolen property in the third degree under indictment No. 411/ 87, attempted robbery in the first degree (two counts, one each as to indictments Nos. 1139/87 and 2736/87), grand larceny in the second degree under indictment No. 2677/87, and robbery in the second degree (two counts, one each as to indictments Nos. 2678/87 and 2737/87), upon his pleas of guilty, and imposing sentences, on grounds of ineffectual assistance of appellate counsel (People v Bachert, 69 NY2d 593). The motion *957will be treated as one for (1) reargument of the appeal and (2) leave to file a pro se brief.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the brief accompanying the motion is accepted for filing; and it is further,
Ordered that, upon reargument, the original decision dated May 30, 1989, is adhered to. Bracken, J. P., Rubin, Sullivan and Rosenblatt, JJ., concur.